  Case 1:15-cr-00867-RMB Document 593-17 Filed 01/21/20 Page 1 of 2




            İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Adresi                    : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Faks No                   : 0216 503 7070 - 0212 340 9399
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 04 – 0212 340 09 90
Tarih                                : 28.03.2016 - 340
Konu                                 : Basında Yer Alan Haberler Hakkında

MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar:
Geçtiğimiz günlerde, muhtelif basın yayın organlarında; Amerika Birleşik Devletleri’nde
yürütülen bir soruşturma kapsamında, Cumhuriyetin kuruluş yıllarından beri faaliyet
göstermekte olan Bankamız hakkında son derece haksız, yakışıksız ve suç teşkil eden bazı
haber ve yorumlara yer verilmiştir.

Sermayesinin %51’i Türkiye Cumhuriyeti devletine ait olan, %49’u ise Borsa İstanbul’da
işlem gören Türkiye Halk Bankası A.Ş.’nin İran Temsilciliği, Pamukbank tarafından 1984
yılında faaliyete geçirilmiş ve 2004 yılındaki Halkbank Pamukbank birleşmesi ile Bankamızın
bünyesine dahil olmuştur. Bankanın İran ile ilgili dış ticaret faaliyetleri 2004 yılından itibaren
sürdürülmektedir. Ne öncesinde, ne de Halkbank ismi altında geçen bu 12 yıllık sürede,
İran’la ilgili ticari ilişkilerde Bankamız hakkında uluslararası soruşturma, inceleme veya dava
söz konu olmamış, hatta herhangi bir düzenleyici otoriteden olumsuz geri bildirim
alınmamıştır.

12 yıl süresince uluslararası mevzuatta dönem dönem değişiklikler meydana gelmiş ve
Bankamız bu değişimleri ilgili yurtdışı resmi otorite ve düzenleyicilerle kesintisiz iletişim
içinde değerlendirerek tüm iş prosedürlerini uyumlu olacak şekilde yeniden tanımlamıştır. Bu
süre içinde ilgili otoritelerle herhangi bir konuda görüş ayrılığı ya da mutabakatsızlık
yaşanmamıştır. Herhangi bir yasaklı tarafın, kişinin veya mal ya da hizmetin dahil olduğu
işlemlere aracılık edilmemiştir. İran ile ilgili ticarete konu işlemlerde düzenlemeler gereği
ABD finansal sistemi ve para birimi kullanılmamıştır. Bu çerçevede Amerika Birleşik
Devletleri’nde sürdürülen soruşturma kapsamında ortaya konulan İddianamede ismi geçen
kişi veya kurumların ve gerçekleştirdikleri işlemlerin Bankamızla ilişkilendirilmesini haklı
gösterecek bir gerekçe söz konusu değildir. Bu İddianamede hiçbir şekilde Bankamızın adı da
geçmemektedir.

Tanınmış çok sayıda global bankanın yaptırımlara aykırı olduğu tespit edilen işlemleri
nedeniyle cezalara muhatap olduğu geçtiğimiz 10 yıl dikkate alındığında Bankamızın takdire
şayan durumu açıkça ortaya çıkacaktır. Dolayısıyla, konuyla ilgili olarak evvelce gerekli
açıklamaların yapılmış olmasına karşın hâlâ Bankamız hakkında tezvirat üretilmesi, hem
ülkemize hem de ülkemizin ekonomik değerlerine saldırıdan başka bir anlam taşımamaktadır.

Bu itibarla; Bankamız hakkında asılsız iddialarda bulunan kişi ve kuruluşlar hakkında derhal
hukuki ve cezai başvurularda bulunulacağını kamuoyunun ve yatırımcılarımızın bilgilerine
sunarız.

Açıklamanın İngilizce versiyonu aşağıda verilmektedir. / English version of the disclosure is
stated below.
                                                          2016.03.28 Halkbank 'About News Reports'.pdf
  Case 1:15-cr-00867-RMB Document 593-17 Filed 01/21/20 Page 2 of 2




In the past few days, in some media organs, within the scope of an investigation conducted in
the United States of America, there have been extremely unfair, inappropriate and law-
breaking news and comments against our Bank, which has been operating since the
foundation of the Republic.

The Iran Representive Office; belonging to Turkiye Halk Bankası A.S., 51% of whose shares
owned by the Republic of Turkey and 49% of shares being traded in the Borsa Istanbul, has
been put into operation by Pamukbank in 1984 and incorporated in our Bank after the
Halkbank-Pamukbank merger in 2004. The Bank’s Iran-related foreign trade activities with
Iran have been carried out since 2004. Neither earlier nor within the 12-year period under
Halkbank name there have never been an international investigation, enquiry or a lawsuit
against our Bank with regards to commercial relations with Iran and even no negative
feedback has been received from any regulatory body.

During these 12 years, there have been changes in the international regulations from time to
time and our bank, evaluating such changes in an uninterrupted communication with foreign
authorities and regulators, has re-defined all business procedures in conformity. No dissidence
or nonconformity with the related authorities have occured within this period. No transactions
involving prohibited parties, persons or goods/services have been processed. As per
regulations, US financial system and USD currency have not been used for Iran-related trade
transactions. Within this context, there is no justification for associating the transactions
executed by persons or institutions whose names are mentioned in the indictment related to
the investigation carried out in the USA, with our bank. It is also worth to mention that our
bank’s name has not been mentioned in the said indictment.

Considering a large number of well-known global Banks which have been fined due to their
transactions found to breach the sanctions in the past decade, obviously reveals the position of
our Bank to be commendable. Therefore, the resumption of false news about our Bank despite
our previous statements is nothing but an assault both to our country and to its economic
values.

In this respect, we bring to the public attention and inform our investors that the legal
proceedings are going to be commenced immediately against persons and organizations
asserting such false news about our Bank.

In contradiction between the Turkish and English versions of this public disclosure, the
Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını; bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.
                                                               Saygılarımızla,

                                                    TÜRKİYE HALK BANKASI A.Ş.
                                                       GENEL MÜDÜRLÜĞÜ




                                                         2016.03.28 Halkbank 'About News Reports'.pdf
